Citation Nr: 0825046	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  00-18 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition.

2.  Entitlement to an increased evaluation for thoracolumbar 
myositis with bilateral radiculopathy, currently evaluated as 
40 percent disabling.

3.  Entitlement to an increased evaluation for 
supraventricular tachycardia, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1991 to 
February 1993.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

Of note is that the veteran submitted a statement in February 
2007 in which he reported that he has relocated to the state 
of Virginia.  He also reported that he has contacted the RO 
in Roanoke, Virginia.  Thus, it appears that the RO with 
jurisdiction over this matter may have or will need to change 
following this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2007, the veteran submitted a response to the 
September 2007 supplemental statement of the case indicating 
that he had more information or evidence to submit in support 
of his appeal.  He also submitted three completed copies of 
VA FORM 21-4142 AUTHORIZATION AND CONSENT TO RELEASE 
INFORMATION TO THE DEPARTMENT OF VETERANS AFFAIRS (VA).  In 
these forms he identified two non VA health care providers 
that he asserts have evidence pertinent to his appeal, 
Virginia Hospital Center - Arlington, and St. Lukes Cornwall 
Hospital.  In the third 21-4142 he listed the address of the 
VA Medical Center in Washington DC. as having evidence 
pertinent to his appeal.  

In the future, to avoid delay in his case, he may wish to 
obtain these records himself and send them to the VA. 

VA has a duty to assist the veteran in obtaining evidence to 
substantiate his claims.  38 U.S.C.A. § 5103A.  Therefore, on 
remand, VA should provide the indicated assistance.  

Additionally, VA should send the veteran a VCAA notice letter 
consistent with the Court of Appeals for Veterans Claims 
(Court) holding in Vasquez Flores v. Peake, 22 Vet.App. 37 
(2008).  

Accordingly, the case is REMANDED for the following action:

1.  Send to the veteran a separate 
corrective VCAA notice letter that 
complies with the Court's directions in 
Vasquez v. Flores, 22 Vet. App. 37 (2008).  
That letter should include the criteria 
found in 38 C.F.R. §  4.71a for rating 
diseases and disabilities of the Spine - 
including both the General Rating Formula 
and the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating 
Episodes, and 38 C.F.R. § 4.104, 
Diagnostic Codes 7010 and 7011.  This 
letter should also inform the veteran that 
disability ratings are assigned based on 
application of diagnostic codes, as well 
as the effect of his disability on his 
employment and daily life.  

2.  Request records from the VA Medical 
Center in Washington DC., Virginia 
Hospital - Arlington, and St. Lukes 
Cornwall Hospital; as well as any other 
health care providers that the veteran 
properly identifies.  The three 
institutions specifically mentioned in 
this paragraph should be requested via the 
21-4142's executed in September 2007.  

3.  After the requested development has 
been completed, as well as any necessary 
development indicated from newly obtained 
evidence, the case should again be 
reviewed on the basis of the additional 
evidence.  

If the benefits sought are not granted in 
full, the veteran and his representative 
should be furnished a supplemental 
statement of the case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




